ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-134, recommending that EMANUEL H. NEEDLE of MAPLEWOOD, who was admitted to the bar of this State in 1957, be disbarred for multiple violations of Rule 1:21-6 (recordkeeping), Rule l:21-7(d) (improper computation of contingent fee), RPC 1.5(a) (excessive fee), RPC 1.15(b) (failure to promptly notify a third person of the receipt of funds in which the third person has an interest and failure to promptly deliver funds the third person is entitled to receive), RPC 1.15(d) (failure to comply with the provisions of Rule 1:21-6), RPC 1.7(a) (a lawyer shall not represent a client if the representation of that client will be directly adverse to another client), RPC 1.8(a) (a lawyer shall not enter into a business transaction with a client or knowingly acquire an ownership, possessory, security or other pecuniary interest adverse to the client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
*301And EMANUEL H. NEEDLE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that the decision and recommendation of the Disciplinary Review Board are hereby adopted; and it is further
ORDERED that EMANUEL H. NEEDLE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that EMANUEL H. NEEDLE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.